PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mills, Coleen, Althea
Application No. 15/815,709
Filed: 17 Nov 2017
For Mills Zero-Coupon Loan

:
:
:	DECISION ON PETITION
:
:



This is a corrected decision on the petition filed August 16, 2021 pursuant to 37 C.F.R. § 1.181(a), requesting that the holding of abandonment in the above-identified application be withdrawn.  

This petition pursuant to 37 C.F.R. § 1.181(a) is DISMISSED.

The above-identified application became abandoned for failure to reply within the meaning of 37 C.F.R § 1.113 in a timely manner to the final Office action issued on April 14, 2020, which set a shortened statutory period for reply of three months.  No response was received, and no extensions of time under the provisions of 37 C.F.R § 1.136(a) were obtained.  Accordingly, the above-identified application became abandoned on July 15, 2020.  A notice of abandonment was mailed on December 21, 2020.

An original petition pursuant to 37 C.F.R. § 1.137(a) was filed on March 24, 2021, and was dismissed via the mailing of a decision on June 2, 2021.

A renewed petition pursuant to 37 C.F.R. § 1.137(a) was filed on June 29, 2021 and was dismissed via the mailing of a decision on July 20, 2021.

With this petition received on August 16, 2021, Petitioner has asserted that she spent almost all of 2020 “in a small, rural town far away from home due to COVID, with no internet access while trying to complete my patent application.”



The USPTO issued the aforementioned final Office action on April 14, 2020.

On April 14, 2020, the USPTO sent an email to coleenmills@hotmail.com that advised this application has “new outgoing correspondence” that is available for viewing in Private Pair, and listed the aforementioned final Office action by the document code “CTFR.”

On April 22, 2000, the USPTO physically mailed a “courtesy reminder” to Coleen Althea Mills, P.O. Box 2020, Montgomery Village, MD, 20886, to serve as a “courtesy reminder that new correspondence is available for this application.”

While the USPTO is not unmindful of the extraordinary circumstances that resulted in Petitioner not being able to check her email or her P.O. Box in Montgomery Village, MD, the USPTO sent the correspondence to the two addresses provided by Petitioner, and there is nothing in the record that would support a finding that these two communications – one electronic, the other paper – were not delivered to these two addresses.  It follows the type of showing set forth in M.P.E.P. § 711.03(c) has not been established (a copy of the same has been included with this decision), and the petition cannot be granted.

Petitioner may wish to consider filing a petition pursuant to 37 C.F.R. § 1.137(a), along with 

the reply required to the outstanding Office action or notice.  The required reply is a reply which would have been sufficient to have avoided abandonment, had such reply been timely filed:1 a RCE with the associated fee and a submission, a notice of appeal, or an amendment that prima facie places the claims in condition for allowance;
the petition fee as set forth in 37 C.F.R. § 1.17(m) (currently set forth in 37 C.F.R. § 1.17(m) as being $525.00 at the micro entity rate); and, 
a statement that the entire delay in filing the 	    required reply from the due date for the reply until 

     section was unintentional. The Director may require 
     additional information where there is a question 
     whether the delay was unintentional.

Alternatively, Petitioner could submit a renewed petition to withdraw the holding of abandonment pursuant to 37 C.F.R. 
§ 1.181 which does not carry a fee.  

Any reply must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.137(a)” or “renewed petition pursuant to 37 C.F.R. § 1.181.”   This is not a final agency action within the meaning of 5 U.S.C § 704.

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.










this decision should be directed to the undersigned at (571) 272-3225.6  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl. M.P.E.P. § 711.03(c)
Courtesy copy of the final rejection mailed April 14, 2020   
and the contemporaneously mailed Notice of References 
Cited



    
        
            
        
            
        
            
        
            
    

    
        1 See M.P.E.P. § 711.03(c).
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply
        6 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.